IN THE COURT OF APPEALS OF IOWA

                                   No. 16-0270
                               Filed July 19, 2017


WILLIAM PARGO,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Jeanie K. Vaudt,

Judge.



      Appeal from the denial of an application for postconviction relief.

AFFIRMED.




      Susan R. Stockdale, Windsor Heights, for appellant.

      Thomas J. Miller, Attorney General, and Bridget A. Chambers, Assistant

Attorney General, for appellee State.




      Considered by Mullins, P.J., and Bower and McDonald, JJ.
                                            2


MCDONALD, Judge.

       William Pargo was convicted of possession of a controlled substance with

intent to deliver; possession of a controlled substance with intent to deliver while

in immediate possession or control of a firearm; failure to possess a drug tax

stamp; and possession of a firearm as a felon.             This court affirmed his

convictions on direct appeal.          See State v. Pargo, No. 10-1492, 2012 WL

1058223, at *1 (Iowa Ct. App. Mar. 28, 2012).

       This case arises out of Pargo’s application for postconviction relief. In his

application, Pargo contended his counsel was ineffective in two respects. First,

his trial counsel failed to move to dismiss the charges as untimely pursuant to

Iowa Rule of Criminal Procedure 2.33. Second, his counsel failed to move to

suppress evidence obtained from the search of a hotel room purportedly

conducted in violation of Pargo’s right to be free from unreasonable search and

seizure. We review claims of ineffective assistance of counsel de novo. See

State v. Straw, 709 N.W.2d 128, 133 (Iowa 2006).

       On de novo review, we affirm the judgment of the district court. The State

timely filed its trial informations.    See Iowa R. Crim. P. 2.33(2) (requiring an

indictment be found against the defendant within forty-five days of the

defendant’s arrest); State v. Williams, ___ N.W.2d ___, ___, 2017 WL 2291375,

at *8 (Iowa 2017) (holding the “rule is triggered from the time a person is taken

into custody, but only when the arrest is completed by taking the person before a

magistrate for an initial appearance”). Pargo’s counsel had no duty to raise a

meritless claim. See State v. Dudley, 766 N.W.2d 606, 620 (Iowa 2009).
                                           3


       With respect to the suppression motion, Pargo has not proved a breach of

duty. This issue was, in fact, raised and decided in the district court and raised

on direct appeal. See Pargo, 2012 WL 1058223, at *12. Further, like the district

court, we conclude the issue is without merit. Pargo had actual and apparent

authority to consent to the search of the hotel room and voluntarily gave consent.

See id. (rejecting defendant’s claim his counsel was ineffective in failing to

challenge the search of the hotel room).

       We affirm the judgment of the district court without further opinion. See

Iowa Ct. R. 21.26(1)(a), (c), (d), (e).

       AFFIRMED.